Hinman, J.
The defendants, in this action, insist that the declaration is so framed, that no judgment for the plaintiffs can be recovered upon it. It is claimed that no consideration is stated for the promise, and that the promise itself does not appear to have been made to the plaintiffs; but, on the contrary, does appear to have been made to Willis Thrall and certain other persons. It is quite obvious that if either of these claims is well founded, the plaintiffs’ action must fail. Are they well founded ? The declaration sets out the whole of an indenture between the defendants and Thrall and his associates, the substance of which was, that the defendants leased to said Thrall, &c., for the term of five years, a certain tenement in Hartford, at an annual rent of one thousand dollars, to be paid to the defendants, by a lease executed by all the parties to it, and under seal, containing several stipulations, and among them the following: that as Thrall and his associates, who were the lessees, contemplated the formation of a joint stock corporation, to be called the Hartford Screw Company, if the lessees, or a part of them, either alone, or in company with others, should succeed in organizing said company under the laws of the state; and the company, when formed, should take and assume the tenement, with the privileges, and upon the terms and conditions stated in the lease, and should assume all the liabilities of the lessees contained in the lease; then, the lease should be void, and the lessors would accept the said screw company as their tenants, and would look to them only for the rent, and for the fulfilment of all the terms undertaken by the lessees, exactly as if the lease had been assigned by Thrall and others, to the said screw company; and the defendants would fulfil to the screw company all their promises and covenants to the lessees. It is then alleged that the contemplated company was duly formed, and that it assumed the possession of the tenement with the privileges, and upon the terms contained in the lease; and assumed all the agreements of the lessees specified therein. The declaration then *86alleges, that the defendants accepted the screw company, who are the plaintiffs, as their tenants, in the place of Thrall and others, and then goes on to allege, that “ thereupon the defendants, by their said agreement, became bound, and in consideration thereof, assumed and agreed that they would do, and perform, for the plaintiffs, all things by them agreed to be done and performed to the said Thrall and others; ” and then, after an allegation that the plaintiffs have performed all the agreements that Thrall and others were bound to perform, certain breaches of the agreement by the defendants are specified, for which damages are demanded.
Upon general demurrer, defects of substance only can be taken advantage of. The question therefore is, whether there is enough upon the whole declaration to show a good cause of action. We think there is.
The objections to the declaration are, first, that the contract appears to have been made with Thrall and his associates, and not with the plaintiffs; and, secondly, that there is no consideration stated for any new promise to the plaintiffs. But we think that the original lease is not set out as a ground of recovery in this action. It is stated merely for the purpose of showing, by referring to it, the terms of the new contract with the plaintiffs. The terms of both contracts were the same, though the first only was evidenced by a deed. ■ Being under seal, it was not competent for either party to found an action of assumpsit upon it; and upon the face of it, it contemplated a new contract with the plaintiffs, whenever they should become organized and prepared to make it. The declaration alleges that the new contract was made as contemplated, and' the lease is set out for the purpose of showing what its terms were. We think this the obvious object of the pleader, as appears from the whole frame of the declaration. The terms of the lease were such that it was to become void on the organization of the contemplated company, and its assumption of the liabilities of the lessees; and we presume it was not the intention to sue *87upon a contract, which had accomplished its purpose, and ceased to be any longer operative.
But it is claimed that no consideration is alleged for the new agreement, as moving from the plaintiffs; and this is relied upon, as showing that the only agreement stated is the one, which was made with Thrall and others: and, in this connection, it is said there is no averment of notice to the defendants of the organization of the plaintiffs as a corpora- ,1 tion. There is, indeed, no formal averment of any such notice having been given. But the organization itself is specifically, and directly, averred, and that they are the plaintiffs in this suit, and that they assumed possession of the leased premises on the-terms and conditions specified in the lease; and then it is alleged that the defendants thereupon accepted the plaintiffs as their tenants in the place of the said Thrall and others. Now the defendants obviously could not accept the plaintiffs as their tenants in the place of Thrall and others, without having had knowledge of their organization, as a joint stock corporation; and when it appears that such an organization was contemplated by the original lease, which was executed by the defendants, and is set out in the declaration, we do not think any reliance ought to be placed on this suggestion, that no notice is alleged of the plaintiffs’ organization as a corporation. It appears to us, moreover, that the allegation that the defendants accepted the plaintiffs as their tenants, &c., in connection with the other allegations, and particularly with the statement of the terms of the original lease, goes far to show that the defendants did make the agreement relied upon by the plaintiffs. It is true this is not such a direct and positive allegation of a promise as, according to the rules of pleading, ought to be made in a declaration. But it may, we think, properly be used for the purpose of pointing the subsequent allegation of a promise and agreement to the plaintiffs, as the party with whom that subsequently alleged agreement was made. Immediately after the allegation that the defendants accepted the plain*88tiffs as their tenants, &e., that is, accepted them as their tenants upon the terms contemplated in the original lease, it is alleged that the defendants thereupon became bound, by their said agreement, and in consideration thereof, assumed and agreed, &c. The idea is not expressed as clearly as, perhaps, it might be. Still, we think from the whole frame of the sentence, and considering what immediately precedes i. it, that the meaning is, that the defendants, by their said agreement, became bound to assume and promise the plaintiffs to perform to them all the stipulations, which in their said lease they had covenanted to perform to said Thrall and others, and they thereupon, in consideration thereof, did assume, and agree to do for the plaintiffs, all that by their lease they had covenanted to do for Thrall and others. ■ For these reasons, we think the superior court was correct in holding the plaintiff’s declaration to be sufficient in law; and as the motion for a new trial has not been pursued in this court, the plaintiffs are entitled to judgment on the finding of the court.
In this opinion, the other judges, Waite and Storks, concurred.
Judgment affirmed.